While I think the decision in Pacific Tel.  Tel. Co. v.Henneford, *Page 667 195 Wash. 553, 81 P.2d 786, is apposite authority sustaining appellants' position, I concur in the result. The case cited was partially overruled in Spokane v. State, 198 Wash. 682,89 P.2d 826. In the light of the decisions of the supreme court of the United States in the cases of Southern Pac. Co. v.Gallagher, 306 U.S. 167, 59 S. Ct. 389, and Pacific Tel.  Tel.Co. v. Gallagher, 306 U.S. 182, 59 S. Ct. 396, it should now be ignored, if not completely overruled.